Case 1:21-cv-11272-WGY Document 6-3 Filed 08/05/21 Page 1 of 8
                                                           EXHIBIT
                                                                 3
Case 1:21-cv-11272-WGY Document 6-3 Filed 08/05/21 Page 2 of 8
Case 1:21-cv-11272-WGY Document 6-3 Filed 08/05/21 Page 3 of 8
Case 1:21-cv-11272-WGY Document 6-3 Filed 08/05/21 Page 4 of 8
Case 1:21-cv-11272-WGY Document 6-3 Filed 08/05/21 Page 5 of 8
Case 1:21-cv-11272-WGY Document 6-3 Filed 08/05/21 Page 6 of 8
Case 1:21-cv-11272-WGY Document 6-3 Filed 08/05/21 Page 7 of 8
Case 1:21-cv-11272-WGY Document 6-3 Filed 08/05/21 Page 8 of 8
